Case 8:20-cv-00782-JLS-DFM Document 13 Filed 05/05/20 Page 1 of 3 Page ID #:75




  1 JEFFER MANGELS BUTLER & MITCHELL LLP
    STANLEY M. GIBSON (Bar No. 162329)
  2 sgibson@jmbm.com
    JESSICA P. G. NEWMAN (Bar No. 309170)
  3 jnewman@jmbm.com
    1900 Avenue of the Stars, 7th Floor
  4 Los Angeles, California 90067-4308
    Telephone: (310) 203-8080
  5 Facsimile: (310) 203-0567
  6
  7 Attorneys for Defendant SWISSDIGITAL
  8 USA Co., LTD.
  9
 10                       UNITED STATES DISTRICT COURT
 11        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
 13 TARGUS INTERNATIONAL LLC,                    Case No. 8:20-cv-00782-JLS-DFM
 14              Plaintiff,                      STIPULATION TO EXTEND TIME
                                                 TO RESPOND TO INITIAL
 15        v.                                    COMPLAINT BY NOT MORE
                                                 THAN 30 DAYS (L.R. 8.3)
 16 SWISSDIGITAL USA CO., LTD., ,
 17              Defendant.                      Complaint Served: April 24, 2020
                                                 Current Response Date: May 15, 2020
 18                                              New Response Date: June 15, 2020
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                Case No. 8:20-cv-00782-JLS-DFM
                 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 8:20-cv-00782-JLS-DFM Document 13 Filed 05/05/20 Page 2 of 3 Page ID #:76




  1        Plaintiff Targus International LLC and Defendant SwissDigital USA Co., Ltd.
  2 hereby stipulate to a 30-day extension for Defendant to answer or otherwise respond
  3 to Plaintiff’s complaint, pursuant to Local Rule 8.3. Defendant’s response will be
  4 due on June 15, 2020.
  5        IT IS SO STIPULATED.
  6
  7 DATED: May 5, 2020            ARMOND WILSON LLP
                                  MICHELLE E. ARMOND
  8
                                  FORREST M. MCCLELLEN
  9
 10
 11                               By:                /s/ Michelle E. Armond
                                                       MICHELLE E. ARMOND
 12                                                   FORREST M. MCCLELLEN
                                               Attorneys for Plaintiff TARGUS
 13
                                               INTERNATIONAL LLC
 14
 15 DATED: May 5, 2020            JEFFER MANGELS BUTLER & MITCHELL LLP
                                  STANLEY M. GIBSON
 16
                                  JESSICA P. G. NEWMAN
 17
 18
 19                               By:                   /s/ Jessica P.G. Newman
                                                       JESSICA P.G. NEWMAN
 20                                            Attorneys for Defendant SWISS DIGITAL
 21                                            USA CO., LTD.
 22
 23
 24
 25
 26
 27
 28

                                             2                  Case No. 8:20-cv-00782-JLS-DFM
                 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 8:20-cv-00782-JLS-DFM Document 13 Filed 05/05/20 Page 3 of 3 Page ID #:77




  1                               FILER’S ATTESTATION
  2        Pursuant to Local Rule 5-4.3.4, the filer of this document attests that all of the
  3 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  4 content and have authorized the filing.
  5
      DATED: May 5, 2020                         By: /s/ Jessica P.G. Newman
  6                                                       Jessica P.G. Newman
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              3                  Case No. 8:20-cv-00782-JLS-DFM
                  STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
